DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ziegler (US patent 2,905,962) in view of O’Shei (US patent 2,914,256).
	The patent to Ziegler discloses the invention substantially as is claimed.  Ziegler discloses a device (fig. 1) for de-icing and/or cleaning insects from a window (10) of a vehicle (portions 12, 14 shown).  Such device performs at least one wiping function.  The device comprises a wiper unit with at least one wiper (24, 26) capable of being displaced over the window between a low position (shown fig. 1) and a high position (not shown but disclosed as the position the wipers are oscillated to, col. 3, lines 1-6).  A continuous rotation motor (16, col. 2, lines 65-70) is arranged to rotationally drive the at least one wiper according to a first level or first wiping speed (high setting of switch 162, fig. 3), a second level or second wiping speed (medium setting of switch 162) and a third level or third wiping speed (low setting of switch 162).  Ziegler discloses the third level or third wiping speed as being slower than both the first and second wiping speed settings (col. 5, line 67 to col. 6, line 24) based on power directed to the shunt field windings.  Ziegler also discloses a system or washer unit (28, 30, 32, 36, 38, 40) for spraying a specific liquid for cleaning (liquid solvent from reservoir 30) onto the window (10) through orifices (40) via a pump (generally 44, 70).  Such liquid can be sprayed onto the window at any speed setting by activation of push button (262, fig. 7) to engage contacts (166, 168, fig. 3) and thus activate the washer unit.  Note column 6, lines 25+ which discusses conjoint operation of the wiper unit and washer unit at low speed, at least initially.  Conjoint operation occurs with motor (16) energized for low speed operation.  Thus, low speed operation occurs at first.  Such is clearly set forth by Ziegler.  Then electromagnet (126) is energized to move armature (132) enacting movement of the ratchet cam assembly (98).  Following movement of one tooth of the ratchet cam assembly spring (78) compresses the bulb (44) and effects a delivery stroke thereof to spray fluid.  Thereafter, the motor will switch to high speed operation.  Thus, the spraying system it activated with the motor operating at the third speed.
	Ziegler discloses all of the above recited subject matter with the exception of the spraying system comprising a second, independent pump, and particular values of the third speed.
	The publication to O’Shei discloses the use of two independent pumps (2, 2a, fig. 1) for pumping two different fluids (concentrated detergent and cleaning solution) from two different containers (1, 1a) onto a windshield to be cleaned via nozzles (3).
	It would have been obvious to one of skill in the art to provide a second, independent pump to the device of Ziegler in addition to the existing pump, as clearly suggested by O’Shei, to enable spraying the windshield to be cleaned with a concentrated detergent.  Note that the use of a manual second pump can occur whenever so desired.  Use of multiple pumps to spray various fluids is well established in the windshield wiper art.
	With respect to claim 1, as the wiper motor, and attached wipers, move initially at low speed with conjoint operation of the washer, liquid will be sprayed at least initially during low speed motor operation (col. 6, lines 25+).  Note that the cam assembly, and thus the wiper as they are both attached and driven by the motor, must be moved at the low speed before such can switch the motor to high speed.  As set forth in col. 6, lines 36+, the cam assembly, and thus wiper as they are both driven by the motor, must be moved through a distance of at least a tooth before the motor speed can be switch to high.  During this initial phase, liquid is sprayed during low speed as far as claimed.  Additional attention is directed to column 8, lines 27+ wherein Ziegler discloses that the control switch assembly provides a unique coordinating control switch assembly for a washer unit and a wiper unit whereby the single act of depressing a button turns the wiper unit control switch to the low position and energizes an electromagnet for establishing the driving connection between the washer unit and the wiper unit.  This section of Ziegler appears to suggest spraying during low speed operation as claimed.
With respect to claims 2 and 3, while Ziegler is silent as to particular values for the various wiping speeds, including the third speed, to select such does not appear inventive.  Such appears more a choice of the manufacturer and the intended user/particular application the device is to be used in than any inventive concept.  Mere selection of particular speed ranges does not appear to produce any new or unexpected results which are different in kind and not merely degree from the results of the prior art.  Clearly Ziegler discloses various wiping speeds.  Additionally, mere selection of particular speeds appears no more than to discover the optimum or workable ranges by routine experimentation.  It would have been obvious to one of skill in the art before the filing date of the claimed invention to set the third speed value as desired, including as claimed, as a mere design choice, lacking any criticality of such speed.  It further would have been obvious to one of skill in the art before the filing date of the claimed invention to find the optimal third speed value, including as claimed, by routine experimentation.
	With respect to claim 4, note that nozzles (40, fig.1) spray liquid onto the window (10).  Such spray is deemed to be substantially along the wiper (26) at least at some point, at least as far as defined, as such is provided on the window and in the path over which the wiper moves.
	With respect to claim 8, the electrical control circuitry shown in figure 3 is deemed an electronic control unit, at least as far as defined.

	
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ziegler (US patent 2,905,962) in view of O’Shei (US patent 2,914,256), as applied to claims 1 and 4 above, and further in view of Barnwell-Williams (US patent application publication 2015/0113753).
	The patents to Ziegler and O’Shei disclose all of the above recited subject matter with the exception of the liquid spraying system comprising orifices for spraying liquid onto the window borne by at least one wiper or an element being displaced with said wiper.
	The publication to Barnwell-Williams discloses a device for cleaning a vehicle (12, fig. 1) window.  The device includes wipers (16) with nozzles or ports (40, fig. 5) thereon for supplying liquid from first or second reservoirs (20, 24, fig. 2).  Such reservoirs include non-specific or regular liquid and de-icer.
	It would have been obvious to one of skill in the art before the filing date of the claimed invention to provide the nozzles of the modified Ziegler device as borne by the wipers for movement therewith, as clearly suggested by Barnwell-Williams, to enhance the application of fluid more directly with the wipers, precisely where wiping occurs, to enhance cleaning and reduce wasting of liquid to non-wiped areas.  Mounting of spray nozzles or orifices directly on the wipers is well established.
	With respect to claim 6, it is noted that Ziegler discloses the liquid spraying system as claimed, including a tank (30) with liquid solvent (a specific liquid) therein for cleaning, a system of pipelines (32, 34, 36, 38) linking the tank with orifices (40) for spraying, and a pump (28) to circulate the liquid in the system of pipelines to the orifices.
	With respect to claim 7, the second pump, as disclosed by O’Shei, provided on the Ziegler device, is arranged to spray the concentrated detergent at any speed, whenever so desired.

Response to Arguments

Applicant's arguments filed 13 May 2022 have been fully considered but they are not persuasive in light of the newly cited art to O’Shei.  As set forth above, O’Shei discloses the use of two independent pumps for spraying two different fluids onto the surface to be wiped to enhance cleaning.  A second pump could readily be provided into the device of Ziegler to enable application of concentrated detergent to the surface whenever so desired in addition to the washer fluid provided by the existing pump.  Applicant’s attention is also directed to the publication to Trager (US 8,366,021) which also discloses the use of two independent pumps (fig. 1) for providing different fluids to the surface to be wiped.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY K GRAHAM whose telephone number is (571)272-1274. The examiner can normally be reached 7:00am-3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Gary K. Graham/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        




GKG
15 August 2022